DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0004]-[0009] Applicant discusses prior art References, but fails to provide a clear citation for which references are being referred to.  For example, in paragraph [0004], the citations is (See, e.g. Reference 11).  It is unclear what Reference 11 or any of the other numerical reference citations provided in [0004]-[0009] are referring to.  Applicant should provide a clear citation for whichever reference is being referred to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (8,904,795).
	With respect to Claim 1, Oishi teaches an engine noise reduction system (Figures 4-5), comprising: a noise reduction fluid source (4); and at least one microjet (15/16) placed at an axial location downstream from a nozzle (3) exit of an 5engine (7), and configured to asymmetrically inject a noise reduction fluid from the noise reduction fluid source (4) into a jet flow (X) of the engine. Note asymmetrical layout of microjets 15/16, as well as the ability to stagger timing of air supplied to microjets 15/16 individually (Col. 7, Lines 44-46) in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
	With respect to Claim 2, Oishi teaches wherein the engine is a jet engine (7).  
10	 	With respect to Claim 3, Oishi teaches wherein the at least one microjet (15/16) includes four microjets.  
	With respect to Claim 4, Oishi teaches wherein the four microjets (15) are about 90 degrees apart in a plane at the axial location (clearly seen in Figure 5).  
	With respect to Claim 5, Oishi teaches wherein the four microjets (15) are asymmetric microjets (via staggered timing of air supplied to microjets 15/16 individually - Col. 7, Lines 44-46).  
	With respect to Claim 6, Oishi teaches wherein the at least one microjet (15/16) is configured 20to inject the noise reduction fluid in a direction that is normal with respect to the jet flow (X).  
	With respect to Claim 7, Oishi teaches wherein the at least one microjet (15/16) has a circular shape (clearly seen in Figures 4-5).  
25		With respect to Claim 8, Oishi teaches wherein the at least one microjet (15/16) is concentric with the engine (7).  
	With respect to Claim 9, Oishi teaches wherein the at least one microjet (15/16) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (X).  
	With respect to Claim 10, Oishi teaches wherein the noise reduction fluid includes a high momentum fluid (via compressor).  
	With respect to Claim 11, Oishi teaches a jet engine noise reduction system (Figures 4-5), comprising: at least one jet engine (7); and at least one microjet (15/16) placed at an axial location downstream from a nozzle (3) exit of the at least one jet 5engine (7), and configured to asymmetrically inject a noise reduction fluid into a jet flow (X) of the at least one jet engine (7). Note asymmetrical layout of microjets 15/16, as well as the ability to stagger timing of air supplied to microjets 15/16 individually (Col. 7, Lines 44-46) in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
10		With respect to Claim 12, Oishi teaches wherein the at least one microjet (15) includes four microjets placed about 90 degrees apart in a plane at the axial location (clearly seen in Figure 5).  
	With respect to Claim 13, Oishi teaches wherein at least one microjet (15/16) is configured to inject the noise reduction fluid in a direction that is normal with respect to a jet flow (X) of the jet 15engine (7).  
20		With respect to Claim 15, Oishi teaches wherein the at least one microjet (15/16) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (X).  
	With respect to Claim 16, Oishi teaches wherein the noise reduction fluid includes a 25high momentum fluid (via compressor #4).  
	With respect to Claim 17, Oishi teaches a method for reducing noise from a jet engine (Figures 4-5, #7), comprising: providing at least one microjet (15/16), and asymmetrically injecting a noise reduction fluid (via microjets #15/16) into a jet flow (X) of the jet engine (7) at an 30axial location downstream from a nozzle (3) exit of the jet engine (7).  Note asymmetrical layout of microjets 15/16, as well as the ability to stagger timing of air supplied to microjets 15/16 individually, causing asymmetry (Col. 7, Lines 44-46) in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
	With respect to Claim 18, Oishi teaches wherein the at least one microjet (15/16) includes four microjets.  
	With respect to Claim 19, Oishi teaches wherein the four microjets (15) are about 90 degrees apart in a plane at the axial location (clearly seen in Figure 5).  
	With respect to Claim 20, Oishi teaches wherein the asymmetrically injecting the noise reduction fluid (via microjets 15/16) includes asymmetrically injecting the noise reduction fluid in a direction that is normal with respect to the jet flow (X) (clearly seen).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkislar (7,966,826).
	With respect to Claim 1, Alkislar teaches an engine noise reduction system (Figures 1-9B), comprising: a noise reduction fluid source (140); and at least one microjet (126/127) placed at an axial location downstream from a nozzle (120) exit of an 5engine (106), and configured to asymmetrically inject a noise reduction fluid from the noise reduction fluid source (140) into a jet flow of the engine (106). Note the ability to move projections #125 having microjets #126/127 independently of each other (Col. 6, Lines 10-11), which can create asymmetry, as well as microjets/mixing enhancement devices which may have characteristics that vary in a circumferential direction around the nozzle (Col. 9, Lines 38-40), in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
	With respect to Claim 2, Alkislar teaches wherein the engine is a jet engine (106).  
10	 	With respect to Claim 3, Alkislar teaches wherein the at least one microjet (126/127) includes four microjets.  
	With respect to Claim 4, Alkislar teaches wherein the four microjets (126/127, 627) are about 90 degrees apart in a plane at the axial location (clearly seen in Figure 6).  
	With respect to Claim 5, Alkislar teaches wherein the four microjets (126/127) are asymmetric microjets. Note the ability to move projections #125 having microjets #126/127 independently of each other (Col. 6, Lines 10-11), which can create asymmetry, as well as microjets/mixing enhancement devices which may have characteristics that vary in a circumferential direction around the nozzle (Col. 9, Lines 38-40), in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].  
	With respect to Claim 6, Alkislar teaches wherein the at least one microjet (126/127) is configured 20to inject the noise reduction fluid in a direction that is normal with respect to the jet flow (clearly seen).  
	With respect to Claim 7, Alkislar teaches wherein the at least one microjet (126/127) has a circular shape (Col. 5, Lines 6-66).  
25		With respect to Claim 8, Alkislar teaches wherein the at least one microjet (126/127) is concentric with the engine (106).  
	With respect to Claim 9, Alkislar teaches wherein the at least one microjet (126/127) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (See Figures 7A-9B).  
	With respect to Claim 10, Alkislar teaches wherein the noise reduction fluid includes a high momentum fluid (Col. 4, Lines 21-23).  
	With respect to Claim 11, Alkislar teaches a jet engine noise reduction system (Figures 1-9B), comprising: at least one jet engine (106); and at least one microjet (126/127) placed at an axial location downstream from a nozzle (120) exit of the at least one jet 5engine (106), and configured to asymmetrically inject a noise reduction fluid into a jet flow of the at least one jet engine (106). Note the ability to move projections #125 having microjets #126/127 independently of each other (Col. 6, Lines 10-11), which can create asymmetry, as well as microjets/mixing enhancement devices which may have characteristics that vary in a circumferential direction around the nozzle (Col. 9, Lines 38-40), in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
10		With respect to Claim 12, Alkislar teaches wherein the at least one microjet (126/127, 627) includes four microjets placed about 90 degrees apart in a plane at the axial location (clearly seen in Figure 6).  
	With respect to Claim 13, Alkislar teaches wherein at least one microjet (126/127) is configured to inject the noise reduction fluid in a direction that is normal with respect to a jet flow of the jet 15engine (106).  
	With respect to Claim 14, Alkislar teaches wherein at least one jet engine (106) has a serrated edge (via projections #125).  
20		With respect to Claim 15, Alkislar teaches wherein the at least one microjet (126/127) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (See Figures 7A-9B).  
	With respect to Claim 16, Alkislar teaches wherein the noise reduction fluid includes a 25high momentum fluid (Col. 4, Lines 21-23).
	With respect to Claim 17, Alkislar teaches a method for reducing noise from a jet engine (Figures 1-9B, #106), comprising: providing at least one microjet (126/127), and asymmetrically injecting a noise reduction fluid (via microjets # Figures 1-9B) into a jet flow of the jet engine (106) at an 30axial location downstream from a nozzle (120) exit of the jet engine (106).  Note the ability to move projections #125 having microjets #126/127 independently of each other (Col. 6, Lines 10-11), which can create asymmetry, as well as microjets/mixing enhancement devices which may have characteristics that vary in a circumferential direction around the nozzle (Col. 9, Lines 38-40), in accordance with the different forms of inducing asymmetry as discussed in Applicant’s Specification, ¶ [0060].
	With respect to Claim 18, Alkislar teaches wherein the at least one microjet (126/127) includes four microjets.  
	With respect to Claim 19, Alkislar teaches wherein the four microjets (126/127, 627) are about 90 degrees apart in a plane at the axial location (clearly seen in Figure 6).  
	With respect to Claim 20, Alkislar teaches wherein the asymmetrically injecting the noise reduction fluid (via microjets 126/127) includes asymmetrically injecting the noise reduction fluid in a direction that is normal with respect to the jet flow (clearly seen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to directionally targeted jet noise reduction system and method are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837